Citation Nr: 1212677	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  08-09 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to nonservice-connected death pension benefits. 




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Karen Alibrando


INTRODUCTION

The Veteran served on active duty from November 1957 to June 1977.  He died in September 2004.  The appellant is his surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) on appeal from July 2006 decisions of the RO.  

The Board notes that in June 2008, the appellant's representative clarified that she was not seeking to testify at a hearing before a Veterans Law Judge.

The  issue of entitlement to nonservice-connected death pension benefits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam War, and exposure to Agent Orange is presumed. 

2.  The Veteran died in September 2004; according to the death certificate, the cause of death was metastatic esophageal cancer.  

3.  At the time of the Veteran's death in September 2004, service connection was not in effect for any disability.  

4.  Esophageal cancer is not recognized by VA as causally related to exposure to herbicides in Vietnam. 

5.  The disorder that resulted in the Veteran's death is unrelated to active duty service and is not shown to have manifested within a year of separation from service.



CONCLUSION OF LAW

A disability incurred or aggravated in service, a disability that may be presumed to have been incurred in service, or a disability that is otherwise related to service did not cause or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1301, 1310, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in August 2007 that fully addressed all three notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, although the notice provided in August 2007 did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that service connection for the cause of the Veteran's death is being denied, and hence no effective date will be assigned with respect to this claimed condition.  

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a section 5103(a)-compliant notice.  In this case, the Veteran had no service-connected disabilities during his lifetime.  The August 2007 notice did not provide a detailed explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  The appellant is not prejudiced by this apparent omission, however, because her communications throughout the appeal to include a July 2007 written statement reflecting actual knowledge of the requirements for service connection for the cause of the Veteran's death.

VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting the appellant in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, no medical opinion regarding the cause of the Veteran's death was obtained.  No medical opinion is required herein, as there is no competent evidence that indicates or suggests a causal connection between service and the cause of the Veteran's death.  Id.; 38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records and private medical treatment records.  No VA medical opinion was obtained, but as explained above, no medical opinion is necessary herein.  Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Law and Regulations

To establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). 

A contributory cause of death is inherently one not related to the principal cause.  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

Generally, service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where the veteran served continuously for ninety (90) or more days during a period of war, and if a malignant tumor became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Veterans who served in the Republic of Vietnam during the Vietnam Era are presumed to have been exposed to an herbicide agent, such as Agent Orange. 
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Certain diseases have been associated with exposure to herbicide agents and will be presumed by VA to have been incurred in service even though there is no evidence of such disease during such period of service.  38 C.F.R. §§ 3.307(a), 3.309(e). 

In pertinent part, where a veteran was exposed to an herbicide agent during active military, naval, or air service in the Republic of Vietnam, the following diseases shall be service connected, even though there is no record of such disease during service: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer; respiratory cancers (i.e., cancers of the lung, bronchus, larynx, or trachea), and soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The Secretary of VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 (1994). 

In addition to the presumptive criteria, the appellant may establish service connection based on proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997). 

Factual Background

Of note, the Veteran served in Vietnam during the Vietnam Era.  See 38 C.F.R. § 3.2 (2011).  

During his lifetime, the Veteran was not service connected for any disabilities.  Furthermore, a close review of the service treatment records does not show complaints, findings or a diagnosis of cancer of any type.  Furthermore, there were no complaints of acid indigestion, dysphagia, or similar symptoms during service.

The record reflects that in the spring of 2003, the Veteran presented with a history of gastroesophageal reflux disease (GERD), dysphagia to solids, and a recent significant drop in weight.  Records reveal a history of smoking and heavy drinking.  A biopsy conducted in May 2003 indicated that the esophageal mass was either squamous cell carcinoma or adenocarcinoma.  The former diagnosis was favored.  As well, a lymph node in the left supraclavicular area was found positive for squamous cell carcinoma.  As such, a physician concluded that the esophageal cancer was metastatic.  Despite extensive chemotherapy and radiation, the Veteran died in September 2004.  The death certificate reflects that the cause of death was metastatic esophageal cancer and that the interval between onset and death was months.

The Board notes that the Veteran was treated for prostate cancer and that in March 1997, he underwent a radical prostatectomy.  There is no further mention of treatment for prostate cancer, and there is no indication in the record that the disease did not resolve with treatment.

The appellant contends that the Veteran's fatal cancer was due to Agent Orange exposure in Vietnam, and she has suggested that there was a link between the Veteran's prostate cancer of 1997 and his 2003 esophageal cancer.

Discussion

The Board emphasizes that the Veteran served in Vietnam during the Vietnam Era and that exposure to Agent Orange is presumed.  38 C.F.R. § 3.307(a)(6)(iii).  As noted above, the Veteran died in September 2004.  On the death certificate, the cause of death was listed as metastatic esophageal cancer.  Cancers of the esophagus are not listed as presumptive diseases in the pertinent regulation.  
38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  Thus, service connection for the Veteran's fatal metastatic esophageal cancer is not warranted on a presumptive basis as due to Agent Orange exposure.  

The record shows treatment for prostate cancer with radical prostatectomy in 1997.  There is no competent medical evidence relating prostate cancer to the esophageal cancer that was listed on the death certificate as the sole cause of the Veteran's death.  

The Board recognizes the appellant's arguments regarding the origins of the Veteran's fatal cancer.  As stated, she asserts that it was due to service in Vietnam and/or that it was due to his prostate cancer.  The Board cannot rely on the appellant's representations in this regard because the appellant is not shown to be competent to opine on medical matters such as cancer.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions). 

Next, the Board finds that service connection for the cause of the Veteran's death is not warranted on a presumptive basis as a chronic disability.  See generally 38 C.F.R. § 3.309(a).  Had the Veteran's esophageal cancer manifested within a year of separation from service, presumptive service connection would have been available, as it is for malignant tumors.  See 38 C.F.R. § 3.307(a)(3).  Here, there is no indication of esophageal cancer before the spring of 2003.  As the disease manifested decades after separation, presumptive service connection is not available.  38 C.F.R. §§ 3.307(a), 3.309(a).

Considering the issue of whether metastatic esophageal cancer was directly related to service, the Board finds that it was not.  First, service treatment records reflect no complaints of, treatment for, or diagnosis of cancer of any kind; nor has the appellant so maintained.  

Moreover, the appellant does not argue that symptoms consistent with esophageal cancer were continuous from service and the record does not support that they were.  The evidence is clear that the first medical documentation of an esophageal mass was in the spring of 2003, more than 25 years after discharge.  Further, none of the competent medical evidence has suggested that the Veteran's metastatic esophageal cancer had its onset in service.  Therefore, direct service connection is not warranted.  38 C.F.R. § 3.303.

There is simply no competent probative evidence associating the Veteran's fatal metastatic esophageal cancer to service.  The Board concludes that there is no basis to establish a link between the Veteran's fatal metastatic esophageal cancer and service, to include any Agent Orange exposure therein.  Accordingly, the preponderance of the evidence is against the claim; the benefit of the doubt provision does not apply and the appeal is denied.  38 C.F.R. § 3.312; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany, supra.


ORDER

Service connection for the cause of the Veteran's death is denied.


REMAND

It is necessary to remand the issue of entitlement to nonservice-connected death pension benefits for further development.  The award of improved death pension benefits is dependent upon annual income and net worth. The appellant's claim has been denied on the basis that her annual income exceeds the maximum amount of pension benefits.  While the appellant has submitted evidence related to her income, she was not notified that she could submit evidence of allowable expenses that may reduce her countable income.  

The maximum rate of improved death pension is reduced by the amount of the countable annual income of the surviving spouse. 38 C.F.R. § 3.23(b).  For purposes of improved death pension, payments of any kind from any source are counted as income in the year in which received unless specifically excluded.  38 U.S.C.A. § 1503 (West 2002); 38 C.F.R. § 3.271  (2010).  Exclusions from countable income may include unreimbursed medical expenses to the extent that they are in excess of 5 percent of the applicable maximum annual death pension rate. 38 C.F.R. § 3.272(g) . 

The Appellant should be provided an opportunity to provide complete information regarding her current financial status, to include both income and expenses, to determine if she qualifies for VA death pension benefits.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the appellant all necessary notice and instructions relevant to her claim for nonservice-connected death pension benefits, to include furnishing any required Medical Expense Report and Improved Pension Eligibility Verification Report forms for submission of expense and income information.  The AMC/RO must explain the types and kinds of evidence, i.e., income and expenses she should report in connection with her claim.

2.  After completion of the above, and any additional development the RO may deem necessary, the RO should review the expanded record and determine if the benefit sought can be granted.  The Appellant should be furnished an appropriate supplemental statement of the case, and afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


